        Case 3:18-cr-30001-WGY Document 388 Filed 05/10/19 Page 1 of 2



                                                    U.S. Department of Justice

                                                    Andrew E. Lelling
                                                    United States Attorney
                                                    District of Massachusetts

Main Reception: (413) 785-0235                      U.S. Courthouse
                                                    300 State Street
                                                    Suite 230
                                                    Springfield, Massachusetts 01105

                                                    May 10, 2019

SUPPLEMENTAL DISCOVERY LETTER

Thomas J. O'Connor , Jr., Esq.
O'Connor Martinelli
1391 Main Street Suite 1022
Springfield, MA 01103

Linda J. Thompson, Esq.
Thompson & Thompson PC
1331 Main Street, #320
Springfield, MA 01103

BY EMAIL


       Re:      United States v. Nia Moore-Bush et al.
                Criminal No. 18-30001-WGY

Dear Counsel:

      Please find enclosed the curriculum vitae of ATF Special Agent Matheu Kelsch
(KELSCH_0000001–2). As always, please call the undersigned Assistant U.S. Attorney at (413)
785-0111 if you have any questions.

                                                    Very truly yours,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                             By:    /s/ Katharine A. Wagner
                                                    Katharine A. Wagner
                                                    Assistant U.S. Attorney

Enclosure: KELSCH_0000001.pdf
         Case 3:18-cr-30001-WGY Document 388 Filed 05/10/19 Page 2 of 2




cc:    AUSA Amy Harman Burkart
       Jennifer Gaudet
       Clerk to the Honorable William G. Young, U.S. District Judge
       (w/o attachments)




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.


                                                      By:      /s/ Katharine A. Wagner
                                                               Katharine A. Wagner
                                                               Assistant U.S. Attorney

Dated: May 10, 2019




                                                 2
